Title: From Thomas Jefferson to William Short, 4 May 1805
From: Jefferson, Thomas
To: Short, William


                  
                     Dear Sir 
                     
                     Washington May 4. 05.
                  
                  Yours of Apr. 24. came to hand some days since, and I now return you the calculation of interest & paiments therein inclosed. the principles of this are understood & approved, and altho my occupations have not permitted me to investigate the calculations in detail, yet I have no doubt of their correctness. I have therefore inclosed you an acknolegement of the balance due Feb. 12. with a statement of the March paiment of 500. D. and that of the like sum now inclosed in a draught of the US. bank here on that at Philada, reducing the balance on the 8th. inst. to 7910.D 84c I have made this statement chiefly to correct an error of 2.D 93c in your letter of Apr. 24. to your own prejudice. hereafter every paiment will be easily settled in the same way, and these shall be made with as rare intermissions as my calls will permit.
                  I am in hopes you will settle the uncertainty of your summer movements by a decision in favor of the mountains; and that we shall come in for our share of you at Monticello during the months of Aug. & Sep. which I shall pass there, & the more agreeably if you will be one of the family.   have you heard anything more of the Cahusac wine? my last letters from Consul Lee at Bordeaux were of Dec. 18. when I presume it had not been recieved there.   with respect to your books, I am certain mr B. could always have the money of mr Madison on demand. those sold to mr Eppes I will pay mr B. for whenever their amount is known. I have advised him to enquire of mr Eppes the edition of the Palladio, because on that depends it’s value. I have priced catalogues which will ascertain the worth according to the edition. Accept my affectionate salutations & assurances of constant friendship.
                  
                     Th: Jefferson 
                     
                  
               